Exhibit 10.1
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT
THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Second Amendment”), is
entered into as of March 10, 2011, by and between Opnext, Inc., a Delaware
corporation (the “Company”) and Robert J. Nobile (“Executive”). Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
such terms in the Employment Agreement (as defined below).
WHEREAS, the Company and Executive have entered into that certain Amended and
Restated Employment Agreement, dated as of December 31, 2008, as amended by the
First Amendment thereto, dated as of May 15, 2009 (the “Employment Agreement”),
which sets forth the terms and conditions of Executive’s employment by the
Company; and
WHEREAS, the Company and Executive mutually desire to amend the Employment
Agreement as set forth in this Second Amendment.
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and Executive hereby amend the Employment Agreement as
follows, effective as of March 10, 2011:
1. The first sentence of Section 7 of the Employment Agreement is hereby amended
and restated in its entirety as follows:
“The initial term (the “Initial Term”) of Executive’s employment under this
Agreement with Opnext shall be for a period of four (4) years, commencing on the
date hereof and ending on December 31, 2012.”
2. This Second Amendment shall be and is hereby incorporated in and forms a part
of the Employment Agreement.
3. Except as amended and set forth herein, the Employment Agreement shall
continue in full force and effect.
[Signature Page Follows]

 





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Second Amendment has been executed and delivered by the
parties hereto.

             
OPNEXT, INC.
    EXECUTIVE      
 
          By: 
/s/ Harry L. Bosco
    /s/ Robert J. Nobile        
 
       
 
           
Name: Harry L. Bosco
    (Signature)      
Its: Chairman and Chief Executive Officer
           
 
    Robert J. Nobile      
 
           
 
    (Print Name)    

 

2